          Case 1:18-vv-01420-UNJ Document 51 Filed 04/12/21 Page 1 of 10




        In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-1420V
                                      (not to be published)

    ************************* *
                                *
    ARNULFO PANTOJA,            *
                                *
                                *                          Filed: February 23, 2021
                    Petitioner, *
                                *
    v.                          *
                                *                          Decision by Stipulation; Damages;
                                *                          Tetanus-diphtheria-acellular pertussis
    SECRETARY OF HEALTH AND     *                          (“Tdap”); Guillain-Barré syndrome
    HUMAN SERVICES,             *                          (“GBS”).
                                *
                                *
                    Respondent. *
                                *
    ************************* *

Michael Baseluos, Baseluos Law Firm, PLLC, San Antonio, TX., for Petitioner
Jeremy Fugate, U.S. Department of Justice, Washington, DC, for Respondent

                              DECISION ON JOINT STIPULATION1

        On September 18, 2018, Arnulfo Pantoja (“Petitioner”) filed a petition seeking
compensation under the National Vaccine Injury Compensation Program (“the Vaccine
Program”).2 Pet., ECF No. 1. Petitioner alleges that he suffers from Guillain-Barré syndrome
(“GBS”) as a result of the Tetanus-diphtheria-acellular pertussis (“Tdap”) vaccination he received
on October 22, 2017. See Stipulation ¶ 2, 4, dated February 23, 2021 (ECF No. 46); see also
Petition.


1
 Although this Decision has been formally designated “not to be published,” it will nevertheless be posted
on the Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. §
3501 (2012). This means the Decision will be available to anyone with access to the internet. As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the Decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen
days within which to request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files
or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b). Otherwise, the Decision in its present form will be available. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10–34 (2012)) (hereinafter
“Vaccine Act” or “the Act”). All subsequent references to sections of the Vaccine Act shall be to the
pertinent subparagraph of 42 U.S.C. § 300aa.
         Case 1:18-vv-01420-UNJ Document 51 Filed 04/12/21 Page 2 of 10




        Respondent denies “that the flu vaccine caused “[P]etitioner’s alleged GBS, or any other
injury; and denies that his current condition is a sequelae of a vaccine-related injury.” See
Stipulation ¶ 6. Nonetheless, both parties, while maintaining their above-stated positions, agreed
in a stipulation dated February 23, 2021 that the issues before them can be settled and that a
decision should be entered awarding Petitioner compensation. ECF No. 46.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
is reasonable. I therefore adopt it as my decision in awarding damages on the terms set forth
therein.

       The stipulation awards:

       a. A lump sum of $132,265.99, representing compensation for pain and suffering, lost
          wages, and past unreimbursable expenses in the form of a check payable to Petitioner.

       b. A lump sum of $8,574.00, representing unreimbursed medical expenses for services
          provided to petitioner, in the form of a check payable jointly to petitioner and

                                   Schumacher Clinical Partners
                                          900 E. 4th St.
                                       Odessa, TX 79761
                                      Attn: Client Services

           Petitioner agrees to endorse this check to Schumacher Clinical Partners.

       c. A lump sum of $148.96, representing unreimbursed medical expenses for services
          provided to petitioner, in the form of a check payable jointly to petitioner and

                                      West Texas Neurology
                                 318 N. Alleghaney Ave. Suite 302
                                        Odessa, TX 79760
                                       Attn: Client Services

           Petitioner agrees to endorse this check to West Texas Neurology.

       d. A lump sum of $1,323.00, representing unreimbursed medical expenses for services
          provided to petitioner, in the form of a check payable jointly to petitioner and

                                  Medical System Health Center
                                        PO Box 120153
                                   Grand Raps MI 49528-0103
                                      Attn: Client Services

           Petitioner agrees to endorse this check to Medical System Health Center.

       e. A lump sum of $4,468.01, representing unreimbursed medical expenses for services
         Case 1:18-vv-01420-UNJ Document 51 Filed 04/12/21 Page 3 of 10




           provided to petitioner, in the form of a check payable jointly to petitioner and

                                        Dr. Richard Duke
                                           520 E. 6th St.
                                        Odessa, TX 79761
                                       Attn: Client Services

           Petitioner agrees to endorse this check to Dr. Richard Duke.

       f. A lump sum of $199.56, representing unreimbursed medical expenses for services
          provided to petition, in the form of a check payable jointly to petitioner and

                                         Dr. Suresh Prasad
                                       403 Pittsburg Avenue
                                        Odessa TX 79761
                                       Attn: Client Services

           Petitioner agrees to endorse this check to Dr. Suresh Prasad.

Stipulation ¶ 8. This award represents compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a).

         I approve a Vaccine Program award in the requested amounts set forth above to be made
to Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk
of the Court is directed to enter judgment herewith.3

       IT IS SO ORDERED.

                                                               s/ Katherine E. Oler
                                                               Katherine E. Oler
                                                               Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly filing notice
renouncing their right to seek review.
Case 1:18-vv-01420-UNJ Document 51 Filed 04/12/21 Page 4 of 10
Case 1:18-vv-01420-UNJ Document 51 Filed 04/12/21 Page 5 of 10
Case 1:18-vv-01420-UNJ Document 51 Filed 04/12/21 Page 6 of 10
Case 1:18-vv-01420-UNJ Document 51 Filed 04/12/21 Page 7 of 10
Case 1:18-vv-01420-UNJ Document 51 Filed 04/12/21 Page 8 of 10
Case 1:18-vv-01420-UNJ Document 51 Filed 04/12/21 Page 9 of 10
Case 1:18-vv-01420-UNJ Document 51 Filed 04/12/21 Page 10 of 10
